Citation Nr: 1034362	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-36 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to January 
2002. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision, in which the RO, 
in pertinent part, denied the above service-connection claims.

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at his local RO via videoconference in his 
October 2005 substantive appeal, but later withdrew this request 
in a letter to the RO received in May 2006.

In April 2009, the issues of entitlement to service connection 
for low back and bilateral knee conditions were remanded to the 
RO via the Appeals Management Center (AMC), in Washington, DC, 
for additional development.

The appeal again is REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran if further action, on 
his part, is required.


REMAND

The Veteran seeks service connection for low back and bilateral 
knee conditions, contending that these conditions are the result 
of trauma during active duty, in particular due to his parachute 
training.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any back or knee 
condition.  As the Board noted in the April 2009 remand, private 
treatment records dated during the Veteran's period of service, 
while he was on convalescent leave after treatment for a hernia, 
shows that he suffered from acute thoracolumbar paraspinal 
myospasm and lumbosacral paraspinal myospasm.  A January 2001 
report of a private magnetic resonance imaging (MRI) scan of the 
Veteran's back showed no evidence of a disc herniation; however, 
the Veteran's thecal sac was intrinsically at the lower limits of 
normal at L3-4 and L4-5.

The Veteran's service personnel records reveal that he was 
awarded the Parachutist Badge.  In addition, the Veteran reports 
that he currently has back and knee pain and that he has had back 
and knee pain since service.  The Board notes that the Veteran is 
competent to report that he has back and knee pain and that he 
has had this pain since service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  In light of the above, the Board 
remanded this appeal for a medical opinion to determine whether 
it was at least as likely as not that the above claimed 
conditions were related to or had their onset in service.

In compliance with the Board's instructions, in August 2009 the 
Veteran was examined and the examiner provided opinions on the 
etiology of the claimed conditions.  Unfortunately, the Board 
finds that the August 2009 VA medical opinions are not adequate 
for rating purposes because the examiner based his conclusions on 
the absence of treatment in the service treatment records and did 
not take into consideration the Veteran's report of a continuity 
of low back and bilateral knee symptomatology since service.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Board 
has no discretion and must remand this case for another VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any low back or knee disability 
found to be present.  The claims file 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any low back and/or knee 
disability found to be present had its 
onset in or is related to service or 
was manifested within one year of the 
Veteran's discharge from service on 
January 29, 2002.  In doing so, the 
examiner should acknowledge the 
Veteran's report of a continuity of low 
back and bilateral knee symptoms since 
service as well as private chiropractor 
records showing treatment for 
thoracolumbar paraspinal myospasm and 
lumbosacral paraspinal myospasm in 
January 2001 and crepitus of both knees 
found on VA examination in August 2009.  

The examiner must also address whether 
trauma sustained in parachuting 
activities in service played a role in 
the development of the Veteran's right 
knee, left knee or low back disability.  

The rationale for all opinions 
expressed should be provided in a 
legible report.  

2.  Thereafter, readjudicate the 
Veteran's claims.  If any benefit 
sought on appeal is not granted, issue 
a supplemental statement of the case to 
the Veteran and his representative and 
provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

